Citation Nr: 9931237	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for alcohol dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
depression and alcohol dependency.

The veteran and his representative appeared before a hearing 
officer at the RO in March 1999.  In his October 1998 
substantive appeal and at his March 1999 hearing, it appears 
that the veteran raised the issue of entitlement to service 
connection for tuberculosis.  It appears that the RO has not 
had an opportunity to act upon this issue.  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  All steps required for jurisdiction have 
not been satisfied.  Therefore, the issue is referred to the 
RO for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  There is no competent evidence of depressive disorder 
during service.  Rule out alcohol- induced depression was 
first shown medically many years after service.

2.  The veteran's chronic alcohol dependency is the result of 
his abuse of alcohol.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  VA disability compensation benefits may not be awarded 
for alcohol abuse.  38 U.S.C.A. §§ 105, 1110 (West 1991); 38 
C.F.R. § 3.301 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

I.  Depression

Service medical records show no complaints, findings, or 
diagnoses of depression.  At his June 1981 separation 
evaluation, the psychiatric evaluation was normal.  

Medical records from the Mississippi State Board of Health 
from September 1981 to March 1982 show that the veteran 
treated for an unrelated disorder.  

VA medical records from October 1997 to September 1998, 
including VA Medical Center (VAMC) discharge summaries, 
reveal that the veteran reported being treated for depression 
in 1983.  However, the VA medical records show treatment for 
alcohol dependence.  A September 1998 VAMC discharge summary 
reflects Axis I diagnoses of alcohol dependence and rule out 
alcohol induced depression.  However, there were no findings 
to support the latter diagnosis.  

At his March 1999 hearing, the veteran testified that while 
in the military, he worked in a clinic as a medical 
specialist and dealt with a lot of patients with diseases and 
this caused him to be depressed.  He stated that just prior 
to discharge, he sought treatment for this depression from a 
physician's assistant and was given Zoloft.  The veteran 
further testified that subsequent to service, he was treated 
a mental health clinic, Southwest Mental Health.

The record indicates that the RO sent a letter to the 
Southwest Mental Health Clinic requesting the veteran's 
treatment record.  A response is not of record.

The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Board notes that the veteran's military occupation was 
medical specialist for which he received 6 weeks of training 
in 1979.  There is no indication that the veteran purused 
further education in this field.  Although he is competent to 
report that he sought treatment for depression and suicide 
prior to and subsequent to his discharge from service, he is 
not competent to establish a diagnosis.  As noted above, the 
evidence of record shows that the veteran was treated for 
positive PPD test.  However, the evidence of record does not 
show complaints, findings, or diagnoses of depression. 

At this time, there is no medical evidence of depression in 
service.  There is relatively recent medical evidence that 
the veteran may have alcohol- induced depression, but even if 
this is were case, discussion in the subsequent section of 
this decision makes it clear that the underlying disorder 
cannot be service connected.  Further, there is no competent 
evidence that links any depression to service.  Thus, the 
veteran's claim for service connection for depression is not 
well grounded.  See Caluza, supra.  In the absence of proof 
of a current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's assertion that he has depression is not competent 
and does not establish a well grounded claim.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
depression is not well grounded and accordingly, the claim 
for service connection for depression is denied.  38 U.S.C.A. 
§ 5107 (West 1991).

II.  Alcohol dependency

The veteran contends that he began drinking heavily in 
service as a way to handle his depression due to the patients 
he saw in the clinic where he worked as a medical specialist.  
The applicable law and regulations state that no compensation 
shall be paid if the disability is the result of the 
veteran's abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 
1991); 38 C.F.R. § 3.301 (1999).  The Court has directed that 
primary service connection for alcohol and drug abuse is 
specifically precluded because it is considered to be willful 
misconduct.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
See also VAOPGPREC 2-98.  The Court further clarified that 
payment of VA disability compensation is prohibited for 
disabilities which are the result of alcohol or substance 
abuse whether based on direct service connection or on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
(1999).  Barela v. West, 11 Vet. App. 280 (1998).

The Board finds that the veteran is not eligible for payment 
of VA disability compensation benefits for substance abuse as 
a matter of law.  In reviewing a comparable factual scenario, 
the Court has held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's claim is denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for depression is denied.  Service 
connection for alcohol dependency is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

